Title: To George Washington from Thomas Newton, Jr., 12 April 1775
From: Newton, Thomas Jr.
To: Washington, George



Sir
Norfolk 12 April 1775

I Received your favor of 3d instant, I also have received the herrings 60 Bars. of which I have sold at 15/ & am in hopes of getting clear of the remainder at the same price payable next October. the ship stuff is still on hand tho. I hope to get ten shillings for it soon. I will endeavor to get a vessell to bring up the sand tho. I am afraid I shall not procure it to be done under 5d. or 6d. the bushell. superfine flour I think will answer here that is it now sells for 2d. & freight, shou’d you incline to send any please to let it be soon. I am Yr Hble Servt

Thomas Newton Jr


Mr Balfour died on saturday last sunddenly.

